DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Claim Rejections - 35 USC § 102
2. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

3. 	Claims 1 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Whittaker (US 5,727,503).
	a. Regarding claim 1, Whittaker discloses a portable animal enclosure apparatus [Portable Cooling Kennel System, claim 1] comprising an inner wall [interior wall being positioned adjacent said kennel structure, claim 2, FIG. 5] defining an enclosure shaped to house the animal, an outer wall 20 [FIG. 5] at least partially surrounding the inner wall, and a gap 26 defined between the inner and outer walls.
	b. Regarding claim 5, Whittaker discloses the apparatus of claim 1, further comprising a gas [cool air, claim 1] filling the gap 26 between the inner [interior wall being positioned adjacent said kennel structure, claim 2, FIG. 5] and outer walls 20 [FIG. 5].


Claim Rejections - 35 USC § 103
4. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5. 	Claims 2, 6, 13, and 14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Whittaker (US 5,727,503) as applied to claims 1 and 5 above, and further in view of Hovsepian (US Patent Publication 2013/0220231).  
	a. Regarding claim 2, Whittaker teaches the apparatus of claim 1 having inner and outer walls. Whittaker does not specifically teach wherein the walls are rotational molded. Hovsepian teaches wherein the walls are rotational molded [the entire assembly can be rotational molded in a single piece [0073]] for the purpose of providing walls that can be molded as one part eliminating high fabrication costs. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of he claimed invention to modify the portable animal enclosure apparatus as taught by Whittaker to include wherein the walls are rotational molded as taught by Hovsepian because doing so would have provided walls that can be molded as one part eliminating high fabrication costs.
b. Regarding claim 6, Whittaker teaches the apparatus of claim 5 having inner and outer walls. Whittaker does not specifically teach the walls are rotational molded. Hovsepian teaches the walls are rotational molded [the entire assembly can be rotational molded in a single piece [0073]] for the purpose of providing walls that can be molded as one part eliminating high fabrication costs. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of he claimed invention to modify the portable animal enclosure apparatus as taught by Whittaker to include wherein the walls are rotational molded as taught by Hovsepian because doing so would have provided walls that can be molded as one part eliminating high fabrication costs.
c. Regarding claim 13, Whittaker teaches a portable animal kennel apparatus [Portable Cooling Kennel System, claim 1], comprising a housing member including a first inner wall [interior wall being positioned adjacent said kennel structure, claim 2, FIG. 5] and a first outer wall 20 [FIG. 5] spaced by a wall gap 26. Whittaker does not specifically teach a second housing member wherein the first and second housing members are securable together to form a housing for the animal. Hovsepian teaches a second housing member 92 wherein the first 90 and second 92 housing members [a clamshell configuration with an upper half mounted on a lower half, claim 4] are securable together [locking structure between the upper and lower halves, Claim 5] to form a housing for the animal for the purpose of providing easy disassembly and storage. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the portable animal kennel apparatus taught by Whittaker to include a second housing member wherein the first and second housing members are securable together to form a housing for the animal as taught by Hovsepian because doing so would have provided easy disassembly and storage.
d. Regarding claim 14, Whittaker in view of Hovsepian teaches the apparatus of claim 13 having a first and second housing. Whittaker in view of Hovsepian does not specifically teach wherein the first and second housing members are rotationally molded. Hovsepian teaches wherein the first and second housing are rotational molded [the entire assembly can be rotational molded in a single piece [0073]] for the purpose of providing housing members that can be molded as one part eliminating high fabrication costs. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of he claimed invention to modify the portable animal kennel apparatus as taught by Whittaker in view of Hovsepian to include wherein the first and second housing members are rotationally molded as taught by Hovsepian because doing so would have provided housing members that can be molded as one part eliminating high fabrication costs.

6. 	Claim 3 is rejected under 35 U.S.C. 103(a) as being unpatentable over Whittaker (US 5,727,503) as applied to claim 1 above, and further in view of Shiever et al. (US Patent Publication 2004/0134444).
a. Regarding claim 3, Whittaker discloses the apparatus of claim 1 having a gap 26 between the inner and outer walls. Whittaker further does not specifically teach a filler material disposed in the gap. Shiever teaches a filler material I disposed in the gap [Internal pockets formed by the frame are filled with fitted rigid insulation foam I [0040] FIG. 5] for the purpose of providing a lightweight portable animal enclosure with rigid insulation foam filler material disposed in the gap to provide added comfort to the animal.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus taught by Whittaker to include a filler material disposed in the gap as taught by Shiever because doing so would have provided a lightweight portable animal enclosure with rigid insulation foam filler material disposed in the gap to provide added comfort to the animal. 

7. 	Claim 4 is rejected under 35 U.S.C. 103(a) as being unpatentable over Whittaker (US 5,727,503) in view of Shiever et al. (US Patent Publication 2004/0134444) as applied to claim 3 above, and further in view of Hovsepian (US Patent Publication 2013/0220231).
a. Regarding claim 4, Whittaker in view of Shiever teaches (references to Whittaker) the apparatus of claim 3 having inner [interior wall being positioned adjacent said kennel structure, claim 2, FIG. 5] and outer walls 20 [FIG. 5]. Whittaker in view of Shiever does not specifically teach wherein the walls are rotational molded. Hovsepian teaches wherein the walls are rotational molded [the entire assembly can be rotational molded in a single piece [0073]] for the purpose of providing walls that can be molded as one part eliminating high fabrication costs. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of he claimed invention to modify the portable animal enclosure apparatus as taught by Whittaker in view of Shiever to include wherein the walls are rotational molded as taught by Hovsepian because doing so would have provided walls that can be molded as one part eliminating high fabrication costs.

8. 	Claims 7 and 9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Whittaker (US 5,727,503) in view of Jenkins (US 5,220,882).  
a. Regarding claim 7, Whittaker teaches the apparatus of claim 1. Whittaker further teaches a door 22 pivotally attached to the enclosure at a door hinge [FIG. 1] wherein the door is moveable from a closed position to an open position. Whittaker does not specifically teach wherein the door is moveable to an open position greater than about 180 degrees from the closed position alongside the outer wall. Jenkins teaches wherein the door 26 is moveable from a closed position to an open position greater than about 180 degrees from the closed position [allow the door to swing open more than 180 degrees from the closed position, col. 2 lines 5-7] alongside the outer wall for the purpose of providing unobstructed access for safely removing the animal within thereby reducing stress on the animal and risk of injury to the animal handler. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the portable animal enclosure apparatus taught by Whittaker to include wherein the door is moveable to an open position greater than about 180 degrees from the closed position alongside the outer wall as taught by Jenkins because doing so would have provided unobstructed access for safely removing the animal within thereby reducing stress on the animal and risk of injury to the animal handler.
b. Regarding claim 9, Whittaker teaches a portable animal kennel apparatus [Portable Cooling Kennel System, claim 1], comprising a kennel body having an inner wall [interior wall being positioned adjacent said kennel structure, claim 2, FIG. 5], an outer wall 20 [FIG. 5], an opening   shaped to allow the animal to enter and exit the kennel [FIG. 1]; and a door 22 pivotally attached to the kennel body at a door hinge [FIG. 1]; wherein the door is moveable from a closed position covering the opening to an open position. Whittaker does not specifically teach an open position greater than about 180 degrees from the closed position alongside the outer wall of the kennel body. Jenkins teaches wherein the door 26 is moveable from a closed position to an open position greater than about 180 degrees from the closed position [allow the door to swing open more than 180 degrees from the closed position, col. 2 lines 5-7] alongside the outer wall for the purpose of providing unobstructed access for safely removing the animal within thereby reducing stress on the animal and risk of injury to the animal handler. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the portable animal enclosure apparatus taught by Whittaker to include wherein the door is moveable to an open position greater than about 180 degrees from the closed position alongside the outer wall as taught by Jenkins because doing so would have provided unobstructed access for safely removing the animal within thereby reducing stress on the animal and risk of injury to the animal handler.

9. 	Claim 8 is rejected under 35 U.S.C. 103(a) as being unpatentable over Whittaker (US 5,727,503) in view of Jenkins (US 5,220,882) as applied to claim 7 above, and further in view of Hovsepian (US Patent Publication 2013/0220231).  
a. Regarding claim 8, Whittaker in view of Jenkins teaches (references to Whittaker) the apparatus of claim 7 having inner [interior wall being positioned adjacent said kennel structure, claim 2, FIG. 5] and outer walls 20 [FIG. 5]. Whittaker in view of Jenkins does not specifically teach wherein the walls are rotational molded. Hovsepian teaches wherein the walls are rotational molded [the entire assembly can be rotational molded in a single piece [0073]] for the purpose of providing walls that can be molded as one part eliminating high fabrication costs. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of he claimed invention to modify the portable animal enclosure apparatus as taught by Whittaker in view of Jenkins to include wherein the walls are rotational molded as taught by Hovsepian because doing so would have provided walls that can be molded as one part eliminating high fabrication costs.

10. 	Claim 10 is rejected under 35 U.S.C. 103(a) as being unpatentable over Whittaker (US 5,727,503) in view of Jenkins (US 5,220,882) as applied to claim 9 above, and further in view of Dietrich (US 5,168,829).  
a. Regarding claim 10, Whittaker in view of Jenkins teaches the apparatus of claim 9. Whittaker in view of Jenkins does not specifically teach an L-shaped door bracket disposed on the door, wherein the door bracket is pivotally attached to the door hinge. Dietrich teaches an L-shaped door bracket 30, 30’ disposed on the door 14, wherein the door bracket is pivotally attached to the door hinge [FIG. 3] for the purpose of providing for the door to ride or swing open without lifting out of place. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the portable animal kennel apparatus taught by Whittaker in view of Jenkins to include an L-shaped door bracket disposed on the door, wherein the door bracket is pivotally attached to the door hinge as taught by Dietrich because doing so would have provided for the door to ride or swing open without lifting out of place.

11. 	Claims 11 and 12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Whittaker (US 5,727,503) in view of Jenkins (US 5,220,882) and Dietrich (US 5,168,829) as applied to claim 10 above, and further in view of Fewox (US 4,696,259).  
a. Regarding claim 11, Whittaker in view of Jenkins and Dietrich teaches (references to Whittaker) the apparatus of claim 10 having a door 22, door hinge [FIG. 1] and outer wall [FIG. 1].  Whittaker in view of Jenkins and Dietrich does not specifically teach wherein the door hinge is offset from the local kennel outer wall by a first offset distance; and the door hinge is offset from the plane of the door by a second offset distance, wherein the second offset distance is greater than the first offset distance. Fewox teaches wherein door hinge 68 is offset from local kennel outer wall 18 by a first offset distance [FIGS. 1 and 3]; and the door hinge 68 is offset from the plane of the door 21, 24 by a second offset distance [FIGS. 1-3], wherein the second offset distance is greater than the first offset distance for the purpose of providing a door that is moveable to an open position greater than about 180 degrees from the closed position. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the portable animal kennel apparatus taught by Whittaker in view of Jenkins and Dietrich to include wherein the door hinge is offset from the local kennel outer wall by a first offset distance; and the door hinge is offset from the plane of the door by a second offset distance, wherein the second offset distance is greater than the first offset distance as taught by Fewox because doing so would have provided a door that is moveable to an open position greater than about 180 degrees from the closed position.
b. Regarding claim 12, Whittaker in view of Jenkins, Dietrich, and Fewox teaches (references to Whittaker) the apparatus of claim 11 having a door hinge [FIG. 1]. Whittaker in view of Jenkins, Dietrich, and Fewox does not specifically teach wherein the door hinge is located on a kennel bracket protruding from the kennel body. Fewox teaches wherein the door hinge 68 is located on a kennel bracket 69 protruding from the kennel body [FIGS. 1-3 and 12] for the purpose of providing a door that is moveable to an open position greater than about 180 degrees from the closed position. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the portable animal kennel apparatus taught by Whittaker in view of Jenkins, Dietrich, and Fewox to include wherein the door hinge is located on a kennel bracket protruding from the kennel body as taught by Fewox because doing so would have provided a door that is moveable to an open position greater than about 180 degrees from the closed position.

12. 	Claim 15 is rejected under 35 U.S.C. 103(a) as being unpatentable over Whittaker (US 5,727,503) in view of Hovsepian (US Patent Publication 2013/0220231) as applied to claim 14 above, and further in view of Greene (US Patent Publication 2012/0037083).  
a. Regarding claim 15, Whittaker in view of Hovsepian teaches (references to Whittaker) the apparatus of claim 14 having an outer wall [FIG. 5]. Whittaker in view of Hovsepian does not specifically teach one or more non-skid feet attached to the outer wall. Greene teaches one or more non-skid feet attached to the outer wall [A pad or strip of high friction material such as rubber is attached to the bottom of the kennel [0010]] for the purpose of preventing the kennel from sliding when trying to place a difficult or reluctant dog into the kennel. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the portable animal kennel apparatus taught by Whittaker in view of Hovsepian to include one or more non-skid feet attached to the outer wall as taught by Greene because doing so would have provided for preventing the kennel from sliding when trying to place a difficult or reluctant dog into the kennel.

13. 	Claim 16 is rejected under 35 U.S.C. 103(a) as being unpatentable over Whittaker (US 5,727,503) in view of Hovsepian (US Patent Publication 2013/0220231) as appled to claim 14 above, and further in view of Kinder et al. (US 6,571,740).  
a. Regarding claim 16, Whittaker in view of Hovsepian teaches (references to Hovsepian) the apparatus of claim 14 having a second housing member 92 and a floor with an outer perimeter. Whittaker in view of Hovsepian does not specifically teach a recessed moat defined in the floor along the outer perimeter. Kinder teaches a recessed moat 54 defined in the floor along the outer perimeter [bottom wall contains a moat, Claim 7] for the purpose of providing drainage for urine excreted by the animal. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the portable animal kennel apparatus as taught by Whittaker in view of Hovsepian to include a recessed moat defined in the floor along the outer perimeter as taught by Kinder because doing so would have provided drainage for urine excreted by the animal.

14. 	Claims 17 and 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Whittaker (US 5,727,503) in view of  Hovsepian (US Patent Publication 2013/0220231), and Kinder et al. (US 6,571,740) as applied to claim 16 above, and further in view of Scoggins (US Patent Publication 2013/0055962).  
a. Regarding claim 17, Whittaker in view of Hovsepian, and Kinder teaches (references to Kinder) the apparatus of claim 16 having a moat 54. Whittaker in view of Hovsepian, and Kinder does not specifically teach a drain hole. Scoggins teaches a drain hole 6 for the purpose of providing drainage for urine excreted by the animal. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the portable animal kennel apparatus as taught by Whittaker in view of Hovsepian, and Kinder to include a drain hole as taught by Scoggins because doing so would have provided drainage for urine excreted by the animal.
b. Regarding claim 18, Whittaker in view of Hovsepian, Kinder, and Scoggins teaches (references to Scoggins) the apparatus of claim 17 having a drain hole 6. Whittaker in view of Hovsepian, Kinder, and Scoggins does not specifically teach a removable drain plug disposed in the drain hole. Scoggins further teaches a removable drain plug [drainage hole with a plug, claim 2] disposed in the drain hole for the purpose of providing drainage for urine excreted by the animal when the plug is removed. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the portable animal kennel apparatus as taught by Whittaker in view of Hovsepian, Kinder, and Scoggins to include a drain plug as taught by Scoggins because doing so would have provided drainage for urine excreted by the animal when the plug is removed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY R LARSEN whose telephone number is (313)446-6578.  The examiner can normally be reached on increased Flextime.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY R LARSEN/Examiner, Art Unit 3643